Reed, J.,
delivered the opinion of the court.
The demurrer filed by appellee to the declaration in this case was sustained by the chancellor. The demurrer should not have been sustained. The causes assigned in *53the demurrer related to only a part of the declaration. If a demurrer is not a defense to the whole declaration to which it is applied, it should be overruled. Board of Education v. Railroad Co., 71 Miss. 500, 14 South. 445; Cummings v. Daugherty, 73 Miss. 405, 18 South. 657; Washington v. Soria, 73 Miss. 665, 19 South. 485, 55 Am. St. Rep. 555.

Reversed and remanded.